Citation Nr: 1030717	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  98-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back 
strain with disc disease prior to May 29, 1987.

2.  Entitlement to a rating in excess of 20 percent for low back 
strain with disc disease at any time during the period from May 
29, 1987 to December 26, 1991.

3.  Entitlement to an increased rating for low back strain with 
disc disease, evaluated as 40 percent disabling since December 
26, 1991.

4.  Entitlement to an initial rating in excess of 10 percent for 
depression prior to May 7, 2003.

5.  Entitlement to an initial staged rating in excess of 30 
percent for depression from May 7, 2003.

6.  Entitlement to an effective date earlier than May 7, 2003 for 
an award of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
November 1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Cleveland, Ohio, 
Department of Veterans Affairs (VA), Regional Office (RO).  This 
case was most recently before the Board in August 2007.  The 
Veteran is unrepresented in this appeal.

A September 11, 2002 Board decision, in pertinent part, awarded 
service connection for depression and denied a rating in excess 
of 10 percent for low back strain with disc disease prior to May 
29, 1987, denied a rating in excess of 20 percent for low back 
strain with disc disease, at any time during the period from May 
29, 1987, to December 26, 1991, and denied a rating in excess of 
40 percent for low back strain with disc disease, since December 
26, 1991.  The Veteran appealed the September 2002 Board decision 
to the Court which, in an Order dated February 13, 2006, vacated 
the Board's decision.

As for the issues of entitlement to an initial rating in excess 
of 10 percent for depression prior to May 7, 2003, and 
entitlement to an initial staged rating in excess of 30 percent 
for depression from May 7, 2003, the Board notes that a September 
2003 rating action implemented the September 2002 Board decision 
and granted service connection for depression, assigning a 10 
percent rating effective August 17, 1998.  A statement from the 
Veteran's former representative dated September 15, 2003, has 
been construed as a notice of disagreement with the 10 percent 
initial rating assigned.  A statement of the case dated in May 
2004 was issued on July 7, 2004 with regard to the increased 
initial rating claim, and increased the rating to 30 percent, 
effective May 7, 2003.  In a letter dated August 13, 2004, the 
Veteran's former representative provided notice of disagreement 
with the assigned effective date for the increased 30 percent 
rating.  The Board, in November 2005, also determined that the 
July 2004 supplemental statement of the case rating action that 
increased the Veteran's evaluation for service-connected 
depression to 30 percent, effective May 7, 2003, had been timely 
appealed by a letter dated in February 2005.  In short, the Board 
determined that the Veteran's former representative had timely 
expressed disagreement with the effective date assigned for the 
increased 30 percent rating for depression and requested that the 
RO issue a statement of the case on that issue.  The record does 
not reflect that such a statement of the case has been issued.  
However, the Board notes that the issue of entitlement to an 
initial rating in excess of 10 percent for depression prior to 
May 7, 2003 necessarily encompasses the issue of entitlement to 
an effective date earlier than May 7, 2003 for a 30 percent 
rating for depression.  As such, the issues remain as 
characterized on the title page of this decision.

A May 2004 RO decision granted the Veteran entitlement to total 
disability evaluation based on individual unemployability (TDIU), 
effective May 7, 2003.  


FINDINGS OF FACT

1.  Prior to May 29, 1987, the Veteran's low back disability was 
productive of no more than slight limitation of motion with 
complaints of pain.

2.  From May 29, 1987, to December 26, 1991, the Veteran's low 
back disability was manifested by no more than moderate 
limitation of motion with degenerative joint disease and pain.

3.  From December 26, 1991, the Veteran's low back disability is 
productive of complaints of chronic pain and pain radiating to 
the lower extremities; objectively, the evidence shows at most 
moderate limitation of range of motion and no incapacitating 
episodes.

4.  From August 17, 1998 through May 6, 2003, the Veteran's 
depression was manifested by impaired concentration and a 
depressed mood productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.

5.  From May 7, 2003, the Veteran's depression was manifested by 
symptoms such as disturbances of motivation and mood and social 
isolation and withdrawal productive of no more than occupational 
and social impairment with reduced reliability and productivity.

6.  On February 11, 2010, following certification of the appeal 
to the Board, and prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
withdrawal of the issue of entitlement to an effective date 
earlier than May 7, 2003 for an award of a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disabilities is requested.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back strain with disc disease, prior to May 29, 1987, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1987).

2.  The criteria for a rating in excess of 20 percent for 
service-connected low back disability from May 29, 1987, to 
December 26, 1991, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991) & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1992).

3.  The criteria for a rating in excess of 40 percent for 
service-connected low back disability from December 26, 1991 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect from September 23, 2002 through September 25, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (as in effect 
from September 26, 2003).

4.  The criteria for a separate 10 percent evaluation for right 
lower extremity sciatic radiculopathy, as a neurologic 
manifestation of the service-connected low back disability, from 
September 26, 2003, have been met.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

5.  The criteria for a separate 10 percent evaluation for left 
lower extremity sciatic radiculopathy, as a neurologic 
manifestation of the service-connected low back disability, from 
September 26, 2003, have been met.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

6.  The criteria for an initial evaluation of 30 percent for 
depression from August 17, 1998 to May 7, 2003 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 9434 (2004).

7.  The criteria for an initial staged rating of 50 percent, but 
no higher, for depression, from May 7, 2003 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 9434 (2009).

8.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issue of entitlement to an effective date earlier 
than May 7, 2003 for an award of a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the September 2003 rating action implemented a September 2002 
Board decision and granted service connection for depression, 
that claim is now substantiated.  As such, the filing of a notice 
of disagreement as to the initial disability rating assigned does 
not trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal 
as to the initial disability rating assigned triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA 
is only required to advise the Veteran of what is necessary to 
obtain the maximum benefits allowed by the evidence and the law.  
The Board observes that as for rating the Veteran's depression 
disability, the relevant criteria have been provided to the 
Veteran, including in the September 2003 rating decision and an 
April 2007 supplemental statement of the case.

By correspondence dated in December 2005 and October 2008 the 
Veteran was informed of the evidence and information necessary to 
substantiate his increased rating claim relative to service-
connected low back disability.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

In October 2008 the Veteran received notice regarding the 
assignment of a disability rating, and in May 2009 the Veteran 
received notice regarding the assignment of an effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice (as to the 
low back increased rating claim) was not completed prior to the 
initial AOJ adjudication of the claim, such notice was not 
compliant with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this regard.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private medical records.  The Veteran 
has undergone VA examinations that have addressed the medical 
matters presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate, as they 
included an examination of the Veteran and elicited his 
subjective complaints.  The VA examinations described the 
Veteran's disabilities on appeal in sufficient detail so that the 
Board is able to fully evaluate the claimed disabilities.  

In accordance with the Board's August 2007 remand, in July 2009 
the Veteran was scheduled for a VA examination that was to 
address the medical matters raised by the low back increased 
rating claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A note in the file reveals that the Veteran 
failed to appear for the examination.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issues on appeal has been met.  
The Board also notes that a June 2009 letter from the Veterans' 
private physician, as requested by the August 2007 Board remand, 
has been associated with the claims file.  The Board finds that 
there has been substantial compliance with its August 2007 remand 
instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
(for his low back claim) at any time during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the 
depression appeal is from the initial rating assigned with the 
grant of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the facts 
found, must also be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

I.  Lumbar spine

In July 1977, the RO granted service connection for a back 
disorder, rated as 10 percent disabling.  The Veteran filed an 
increased rating claim on May 29, 1987.  As such, the rating 
period on appeal is from a year prior thereto, or May 29, 1986.  
38 C.F.R. § 3.400 (o)(2) (2009).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice during 
the pendency of this appeal.  The first amendment, affecting 
Diagnostic Code 5293, was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.

Prior to September 23, 2002, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5292 provided that limitation of motion of the 
lumbar segment of the spine is rated 10 percent when slight, 20 
percent when moderate, and 40 percent when severe. Diagnostic 
Code 5292.

Under Diagnostic Code 5293, for intervertebral disc syndrome, as 
it existed prior to September 23, 2002, a 10 percent evaluation 
was authorized for intervertebral disc syndrome if it is mild.  A 
20 percent evaluation was authorized for intervertebral disc 
syndrome if it is moderate with recurring attacks.  A 40 percent 
evaluation was authorized for intervertebral disc syndrome if it 
is severe with recurrent attacks and intermittent relief.  A 60 
percent evaluation was warranted where the evidence demonstrates 
pronounced intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2002).

Diagnostic Code 5295, lumbosacral strain, provided a 10 percent 
rating with characteristic pain on motion.  It provided a 20 
percent rating if there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a standing 
position.  Severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion is given a 40 percent rating.  
Diagnostic Code 5295.

Under Diagnostic Code 5293, as in effect from September 23, 2002, 
and through September 25, 2003, a 60 percent rating is warranted 
for incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Under the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, the Board must also consider whether 
separate evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, results in a higher combined disability rating.

Finally, the diagnostic criteria pertinent to spinal disabilities 
in general were revised effective September 26, 2003.  Under 
these relevant provisions, unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic 
Code 5238 for spinal stenosis; and Diagnostic Code 5243 for 
intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated separately 
under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may also 
be rated on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  The 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.

A.  Entitlement to a rating in excess of 10 percent for low back 
strain with disc disease prior to May 29, 1987.

The evidence during the period in question does not contain 
detailed clinical findings of the spine.  However, it is noted 
that under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, it is 
noted that a VA examination report dated in February 1986 
reflects that the Veteran's back had no deformity, redness, or 
tenderness.  Range of motion studies showed no more than slight 
impairment.  Forward flexion was 108 degrees with backward 
flexion of 28 degrees, and lateral flexion on the right of 35 
degrees and 25 degrees on the left.  X-rays revealed hypertrophic 
changes involving the lumbar vertebrae.

Review of the evidence shows that the criteria for a rating in 
excess of 10 percent prior to May 29, 1987, have not been met.  
Given the absence of any pathological findings demonstrating 
moderate limitation of motion, even with consideration of 
additional functional loss due to pain; lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral spine 
motion; or moderate intervertebral disc syndrome with recurring 
attacks and intermittent relief, the preponderance of the 
evidence weighs against the Veteran's claim.  An increased rating 
in excess of 10 percent for this period is not warranted.

B.  Entitlement to a rating in excess of 20 percent from May 29, 
1987, through December 26, 1991

On VA examination in October 1988, the Veteran had a normal gait 
and dressed and undressed without difficulty.  No abnormal spinal 
curves were observed.  Range of motion studies showed forward 
bending of 90 degrees, backward bending of 10 degrees, and 
lateral bending of 40 degrees, bilaterally.  Reflexes were equal 
and active bilaterally although paraspinal muscles were tight. X-
rays showed loss of the physiologic lordosis; otherwise, no 
abnormality was seen.  The diagnosis was lumbar strain, chronic.

On VA orthopedic examination in December 1991, tightness over the 
paraspinal muscles was noted, but the Veteran could flex to 90 
degrees, extend to 10 degrees, and laterally flex to 45 degrees, 
bilaterally.  The diagnosis was degenerative disc disease, lumbar 
spine, and lumbosacral strain, chronic.  Additionally, VA 
neurological examination was essentially normal, as were X-rays.  
The diagnoses were the neurological examination was otherwise 
within normal limits and "lumbar strain" which means that the 
condition is neurologically consistent without evidence of 
radiculopathy.



At his personal hearing held in October 1988, the Veteran 
testified that he had back pain with muscle spasms and that he 
was hospitalized in August for treatment of those symptoms.  The 
Veteran also testified that he could not sit or stand for 
prolonged periods of time.

The evidence during this period reveals that the Veteran's low 
back disability picture warrants no more than a 20 percent 
rating.  Objective findings show no evidence of severe limitation 
of motion or severe intervertebral disc syndrome with recurring 
attacks and intermittent relief, even with consideration of 
additional functional impairment due to pain.  The evidence also 
does not show lumbosacral strain with listing of whole spine to 
the opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above-noted manifestations with 
abnormal mobility on forced motion.  The preponderance of the 
evidence weighs against the assignment of a rating in excess of 
20 percent during this time period.

C.  Entitlement to a rating in excess of 40 percent since 
December 26, 1991

VA outpatient treatment reports dated from November 1990 to 
August 1994 show complaints of low back pain with stiffness.  The 
reports document diagnoses of chronic low back pain secondary to 
mild disc disease, and history of chronic low back pain with 
radiation to the buttocks, bilaterally.  The reports also show 
that the Veteran received treatment at the pain clinic, including 
lumbar epidural steroid series.

VA general examination in May 1996 reflects the Veteran was 
reportedly unemployed due to complaints which included low back 
pain.  However, examination of the back showed no postural 
deformity of the back.  Flexion was to 90 degrees with extension 
to 25 degrees, lateral flexion to 25 degrees, bilaterally, and 
rotation to 25 degrees, bilaterally.  Moreover, while the Veteran 
complained of pain across the lumbar area on movement, there was 
no evidence of neurological involvement.  Motor examination 
revealed normal bulk, tone, and that strength was grossly 5/5 
throughout.  The diagnoses included history of chronic 
lumbosacral strain and probable degenerative disc disease.

In May 1996, despite the Veteran's complaints of numbness and 
pain with radiation to the right leg and hips, VA neurological 
examination was noted to be normal.  Motor strength was 5/5; tone 
was within normal limits; rapid alternating movements were 
normal; pronator drift was negative; there was no evidence of 
atrophy or fasciculation; all muscles were very well developed 
under the skin; deep tendon reflexes were 2/4 throughout and 
bilaterally symmetrical; and toes were downgoing, bilaterally.  
On sensory examination, there was no deficit to either pinprick 
or light touch.  In the diagnostic impression, the examiner found 
that the Veteran did not have neurological impairment.  There was 
no radiologic evidence of any damage to the spine, other than of 
mild discogenic disease.

At his hearing in October 1996, the Veteran testified that he had 
increased pain of the back, which was relieved by hot baths.  The 
Veteran also stated that he had numbness of the legs and that he 
could only drive around for 20 minutes.

On VA examination in January 1998, the Veteran's spinal alignment 
was normal and no fixed abnormalities were noted.  While 
paravertebral musculature was mild to moderately rigid, 
tenderness to palpation over the lumbar spine was noted and 
motions were limited due to pain, range of motion tests showed 
flexion ranging from 0 to 80 degrees with pain worsening at 30 
degrees, extension was to 15 degrees, and lateral flexion was to 
20 degrees, bilaterally.  Neurological examination showed that 
the Veteran had normal strength of 5/5 throughout; tone and rapid 
alternating movements were within normal limits; pronator drift 
was negative; no evidence of atrophy, fasciculations, or tremor 
was noted.  Deep tendon reflexes were 2/4 of the legs and the 
toes were downgoing, bilaterally.  Sensory examination was 
normal.  Laboratory findings revealed diffuse disc bulging and 
mild facet disease at L4-L5, mild bilateral L4 foraminal 
narrowing without evidence of nerve root impingement.  Moderate 
disc bulging at L5-S1 was noted as well.  The diagnosis was 
degenerative disc disease of the lumbar spine with disc bulging 
at several levels.

A separate VA neurological examination conducted in July 1998 
reflects that the Veteran had normal strength of 5/5 throughout; 
tone and rapid alternative movements were within normal limits; 
pronator drift was negative; there was no atrophy, fasciculation 
or tremor; deep tendon reflexes were 2/4 bilaterally; and his 
toes were downgoing bilaterally.  Electromyograph study was very 
mildly abnormal, consistent with mild multiple chronic light 
lumbosacral radiculopathy.  The diagnosis was mild multiple 
chronic right lumbosacral radiculopathies.

On orthopedic examination in July 1998, the Veteran reported that 
in 1997 he received training for a truck-driving job and during 
his training, bending and lifting exacerbated his low back pain.  
Examination revealed that the Veteran had lumbosacral spinal 
tenderness and paraspinal muscle tenderness.  Range of motion of 
the spine appeared to be normal, particularly flexion.  
Neurological examination showed 5/5 of the left lower extremity 
and 5-/5 of the right lower extremity although decreased in motor 
strength of the right appeared to be limited secondary to pain.  
It was also reported that the Veteran's patella reflex of the 
right was diminished over the area of his previous anterior 
cruciate ligament surgery.  The Veteran could walk with a normal 
gait, and walk on his toes and his heels with a normal appearing 
gait.  The assessment included back pain.  The examiner reported 
while the Veteran complained of neurological symptoms; 
neurological examination did not reveal abnormalities.

The Board also acknowledges that in August 1998 J.M.A. stated 
that the Veteran had muscle spasm of the back and legs.  At his 
personal hearing in August 1998, the Veteran testified that he 
had stiffness upon awakening, pain on walking, bending, twisting, 
and prolonged standing and sitting.  He also testified that the 
disability caused impairment in activities including driving, 
sexual activities, and shopping.  Additionally, in August 1999, a 
private physician stated that the Veteran's activities were 
greatly limited due to his chronic and severe low back pain.

On VA examination of the spine in January 2000, the examiner 
indicated that the Veteran's claims file had been reviewed.  The 
examiner also reviewed the Veteran's subjective complaints of 
pain with radiation to the hips, right worse than left, 
stiffness, and flare-ups, occurring every 3 to 4 weeks.  However, 
on physical examination, although the Veteran initially exhibited 
signs of stiffness, the examiner noted that after examination the 
veteran moved easily and without stiffness.  Range of motion 
showed flexion to 100 degrees to active motion and 140 degrees to 
passive motion.  Lateral bending was to 10 degrees active and 40 
degrees passive, bilaterally.  No muscle spasm of the back, 
tenderness to palpation, postural abnormalities, or fixed 
deformity was noted.  It was reported that neurological 
examination since August 1998 had remained unchanged.  Muscle 
strength remained 5/5 throughout; tone and rapid alternating 
movements were within normal limits; pronator drift was negative; 
there was no atrophy, fasciculation, or tremor; deep tendon 
reflexes were 2/4; Romberg test was negative; and tandem gait was 
unremarkable.  Lumbar spine X-rays showed minimal anterior spurs 
at most levels and slight suspicion of spondylolisthesis of L5, 
as compared with x-rays in August 1998 showing mild multilevel 
degenerative disease with no evidence of subluxation.  The 
diagnosis was chronic lumbosacral strain, exacerbated by physical 
inactivity and deconditioning.

VA outpatient treatment reports dated from January 1998 through 
March 2001 show continued treatment for low back pain and suggest 
increased impairment of the low back. In the medical reports, 
diagnoses made include chronic back pain with chronic multiple 
radiculopathies.  A clinical report dated in March 2000 records 
the veteran's history of chronic intermittent severe low back 
pain and March and April 2000 magnetic resonance imaging reports, 
in part, show diffuse disc bulging at L4-5 associated with 
moderate bilateral facet; disease producing mild to moderate 
right and mild left L4 foraminal stenosis; small central L5-S1 
disc protrusion, which abuts but does not significantly compress 
the thecal sac; and mild bilateral L5 narrowing.  Also, included 
within the reports is a May 2000 medical report from Dr. Kaya 
noting that the Veteran had persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, other neurological findings appropriate to site of 
disease; and that the veteran experienced little intermittent 
relief.  A separate May 2000 clinical entry shows on examination 
the veteran had spasm of the lumbar muscles, right greater than 
left; negative straight leg raising; no muscle wasting; and right 
ankle jerk was 1+ and 2+ on the left.  The diagnosis was lumbar 
disc disease with right sciatica with chronic pain syndrome.  A 
December 2000 VA record noted that there was electrodiagnostic 
evidence of chronic L4 radiculopathy.  A progress note signed 
January 17, 2001, documents tenderness over the paraspinal 
muscles; diminished range of motion but able to walk on toes and 
heels; straight leg raising was negative, bilaterally; and motor 
examination was 5/5 throughout.  Deep tendon reflexes were 2+ and 
sensory examination appeared intact.  The assessment was chronic 
low back pain, chronic L4 radiculopathy and depression.

When examined in April 2001, the Veteran's spine was not painful 
to touch or painful on motion.  The Veteran was limited by pain 
during flare-ups and repeated use, but there was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
There was no postural abnormality or fixed deformity either.  
Musculature of the back was normal to visual inspection and to 
palpation although extensive scarring was observed.  The Veteran 
had 5/5 strength throughout; tone and rapid alternating movements 
were within normal limits; pronator drift was negative; there was 
no atrophy, fasciculation or tremor; and deep tendon reflexes 
were 2/4 throughout and were bilaterally symmetrical.  Toes were 
downgoing, bilaterally, and sensory testing revealed a normal 
light touch, vibration, and double simultaneous extinction.  
While decreased pinprick in the L4 dermatome bilaterally was 
noted, the veteran's gait was unremarkable, and he could rise to 
his toes and heels without difficulty.  Romberg was normal and 
tandem gait was unremarkable.  The examiner reported there was no 
muscle wasting or atrophy.  Active and passive range of motion 
were identical.  Flexion was 120 degrees, extension was 20 
degrees to active range of motion and 40 degrees to passive, and 
lateral bending was 35 degrees on the left and 40 degrees on the 
right.  X-rays showed multilevel marginal vertebral spurring in 
the lower thoracic and lumbar spine that was unchanged.  There 
was hypertrophic facet arthrosis from L4 through S1, which was 
unchanged.  The examiner noted chronic lumbosacral strain, and 
objective evidence of lumbosacral degenerative disc and joint 
disease and chronic L4 radiculopathy that was associated with 
clinical findings of only minimally decreased sensation.  The 
examiner stated that the Veteran did not have persistent symptoms 
compatible with sciatic neuropathy with characteristic gait and 
muscle spasm.

A VA progress note dated July 2001 shows follow-up treatment for 
low back pain.  The Veteran reported that he had done well until 
a week ago, but after he worked in the yard, he started to have 
pain of the thighs, bilaterally.  He reportedly had constant back 
pain, which had worsened.  He stated that his pain used to be 
rated as 6 through 8 (on a scale of 1 through 10), but now he 
rated it as being an 8 despite being on Methadone.  The Veteran 
also described having a constant burning sensation of his right 
low back, which had been intermittent in the past.  Objective 
evaluation showed forward flexion to 20-centimeters from 
fingertip to the floor and lateral rotation was within normal 
limits with pain on left lateral rotation.  Findings revealed 
tenderness on paraspinal muscle L4-L5 level, right greater than 
left; negative straight leg raising; motor testing which was 5/5 
throughout; and that the veteran had decreased sensation on the 
left through on L4 dermatomal level B and on the lateral aspect 
of the thighs.  Muscle reflexes were 2+ for the bilateral lower 
extremities and antalgic gait on the right.  Acute exacerbation 
of chronic low back pain and chronic L4 radiculopathy, among 
other things, were noted.

On follow-up visit in August 2001, the Veteran complained of 
increased pain, although he had been placed on methadone.  The 
Veteran reported that his pain had improved, while he took pain 
medication.  It was then noted that his pain had been rising 
steadily over the past week.  The Veteran reported that he had 
been cutting his grass on his lawn regularly, and his back had 
been hurting more.  He stated that he tried to pace himself and 
he divided his yard into sections, working only 1 section a day.  
The Veteran rated his pain as 6 on a scale of 1 through 10 on a 
good day, increased to 8 on a bad day.  He also stated that he 
had used 12 tablets of Percocet sparingly over the past month.  
Objective findings revealed tenderness over the paraspinal 
muscles L5, on the right; manual muscle test was 5/5 throughout; 
muscle stretch reflexes were 2+ throughout; and straight leg 
raises were negative.  The assessment was chronic low back pain, 
chronic L4 radiculopathy, with increasing low back pain despite 
the current regimen.

An October 2002 MRI of the lumbar spine noted mild to moderate 
degenerative disk disease at L4-L5 and L5-S1.  

VA treatment records dated from May 2003 to March 2010 revealed 
that the Veteran made intermittent complaints of low back pain 
radiating into the legs, bilaterally.  The records do not contain 
range of motion findings pertaining to the lumbar spine.

The Board will consider the Veteran's back disability under the 
old and new criteria.  While the application of the new criteria 
is effective from September 23, 2002 (for Diagnostic Code 5293) 
and September 26, 2003, the old criteria must be considered for 
the entire period of the Veteran's claim.

A 40 percent evaluation is the maximum rating assignable under 
Diagnostic Code 5292 (pertaining to limitation of motion in the 
lumbar spine) and 5295 (pertaining to lumbosacral strain).  
Consequently, those provisions need not be discussed further.  
However, a higher rating (60 percent) is potentially available 
under Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome), as will be discussed below.

The Board does not find support for the next-higher 60 percent 
rating under the old version of Diagnostic Code 5293.  A 60 
percent disability rating contemplates little intermittent 
relief.  However, the medical evidence shows that the Veteran, 
although consistently experiencing some level of pain and related 
symptoms, does have intermittent relief.  Lumbar muscle spasms 
and degenerative changes to the discs have been shown by both X-
rays and MRI studies to be minimal or moderate, and there has 
been no showing or assertion of absent ankle jerk or other 
pronounced neurological findings.  In fact, the Veteran has 
demonstrated lower extremity strength testing of at least 4/5.  
Considering the absence of significant consistent neurological 
findings, the Board has no basis to conclude that the Veteran's 
disability is pronounced in nature.  Therefore, the assignment of 
a 60 percent rating for pronounced intervertebral disc syndrome 
is not warranted under the old criteria.

As the evidence does not reveal a disability picture analogous to 
favorable angle ankylosis, Diagnostic Codes 5286 and 5289 do not 
apply.  No other diagnostic code sections are for application.

In conclusion, based on all of the foregoing, the Veteran is not 
entitled to a rating in excess of 40 percent under the schedular 
criteria for disabilities of the spine as in effect prior to 
September 23, 2002.

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month period.  
Indeed, there is no evidence of any bed rest prescribed by a 
physician.  As such, the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the Veteran's 
service-connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all of his other disabilities, 
results in a higher combined disability rating.

The evidence during the period in question does not contain 
detailed findings pertaining to the spine.  However, it is noted 
that under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, it is 
noted that the competent evidence of record supports a finding of 
moderate limitation of lumbar motion under Diagnostic Code 5292, 
which accounts for additional functional limitation due to 
factors such as pain, weakness and fatigability.  Such moderate 
limitation of motion warrants a 20 percent evaluation.  Thus, a 
20 percent rating for orthopedic manifestations of the Veteran's 
low back disability is for application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-connected 
low back disability.  In the present case, the objective 
neurological findings dated during (or close in time) reveal that 
in June 2002 a VA physician noted that the Veteran had chronic L-
4 radiculopathy.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.  The Veteran has complained of radicular 
type symptoms.  Based on the evidence, including this question as 
addressed in the Veteran's private physician's June 2009 letter, 
the Board finds a basis for, at most, a 10 percent evaluation 
(under Diagnostic Code 8520) for the mild neurologic 
manifestations of the Veteran's low back disability during the 
period in question.  The Board again observes that the April 2001 
VA examiner noted that the Veteran did not have "persistent" 
symptoms compatible with sciatic neuropathy with characteristic 
gait and muscle spasm.

Because the evidence of record supports only a 20 percent 
evaluation for the orthopedic components and 10 percent 
evaluations for the neurologic components (right and left lower 
extremities) of the Veteran's service-connected lumbar spine 
disability for the rating period on appeal from September 23, 
2002 through September 25, 2003, it can be concluded without 
further analysis that assignment of separate ratings under the 
revised version of Diagnostic Code 5293 will not yield a higher 
combined rating than the single 40 percent evaluation currently 
assigned.

Effective September 26, 2003, under Diagnostic Code 5243, 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrants a rating of 60 percent.  
As there is no demonstration of an incapacitating episode, the 
preponderance of the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the disability 
at issue based on incapacitating episodes of intervertebral disc 
syndrome.

Effective September 26, 2003, under the General Rating Formula 
for Diseases and Injuries of the Spine, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  In this case, there is no medical evidence diagnosing 
ankylosis of the Veteran's lumbar spine (records dated in October 
2004 and November 2004 reflect that the Veteran had lumbar spine 
range of motion), and there are none of the above symptoms 
indicative of unfavorable ankylosis.  Therefore, the criteria for 
a 50 percent rating (even when considering functional limitation 
due to low back pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59) are 
not met.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  In VA treatment records (such as a November 
2004 record) dated subsequent to September 26, 2003, the Veteran 
complained of low back pain radiating into the hips and legs.  As 
such, and in considering the Veteran's prior complaints involving 
the lower extremities, 10 percent separate ratings for mild 
neurologic findings (under Diagnostic Code 8520 for the sciatic 
nerve) of the left and right lower extremities are established, 
beginning September 26, 2003.  A 20 percent rating under 
Diagnostic Code 8520 is warranted for moderate incomplete 
paralysis of the sciatic nerve.  Such has not been demonstrated 
by the above noted clinical findings.

In sum, a rating in excess of 40 percent for low back strain with 
disc disease, since December 26, 1991, is not warranted.  
Separate 10 percent evaluations for right and left lower 
extremity sciatic radiculopathy, as neurologic manifestations of 
the service-connected low back disability, from September 26, 
2003, are warranted.

II.  Depression

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433, a 10 percent 
rating for depression is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation for depression is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating for depression is provided for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A.  Entitlement to an initial rating in excess of 10 percent for 
depression prior to May 7, 2003.

The Veteran has been assigned an initial 10 percent rating for 
depression, effective August 17, 1998, and a rating of 30 percent 
for depression, effective May 7, 2003.  As such, the Board must 
determine whether the evidence shows that the Veteran is entitled 
to an initial rating in excess of 10 percent for depression from 
August 17, 1998 through May 6, 2003.

A January 2000 private psychiatric evaluation revealed that the 
Veteran complained of decreased concentration, decreased energy 
and feelings of hopelessness.  Examination revealed that the 
Veteran's mood was depressed and his affect was euthymic.  The 
examiner characterized the Veteran's depression as recurrent and 
a GAF score of 50 was assigned.

In reviewing the Veteran's August 1998 RO hearing testimony 
concerning his depression (including his testimony that he had 
recently been prescribed Paxil) and findings from other pertinent 
records, the Board finds that the Veteran's depression symptoms 
prior to May 7, 2003 were more than just transient.  In this 
regard, the January 2000 private examiner described the Veteran's 
depression as recurrent, and, as a depressed mood and impaired 
concentration were noted, the criteria for a 30 percent rating 
for depression from August 17, 1998 through May 6, 2003 were at 
least closely approximated.  As such, a rating of 30 percent from 
August 17, 1998 through May 6, 2003 is warranted.

Having found that a 30 percent rating for depression from August 
17, 1998 through May 6, 2003 is warranted, and based on the fact 
that a rating of 30 percent for depression is currently in effect 
from May 7, 2003, the issue before the Board now is whether an 
initial rating in excess of 30 percent for depression at any time 
during the appeal period is warranted.

An August 2003 private record, which noted that the evaluation 
had occurred in May 7, 2003, noted such symptoms as impaired 
memory, sleep problems, a recent suicide attempt, and current 
isolation and withdrawal.  The Veteran's employment problems were 
attributed to his low back condition.

The evidence for the appeal period beginning May 7, 2003 reflects 
depression symptoms such as disturbances of motivation and mood, 
impaired concentration, and social isolation and withdrawal.  As 
such, a rating of 50 percent for depression from May 7, 2003 is 
warranted.

A review of the evidence reveals that symptoms such as 
obsessional rituals, irrelevant speech, depression affecting the 
ability to function independently, impaired impulse control, and 
spatial disorientation have not been shown.  The May 7, 2003 
private examiner specifically noted that the Veteran had no 
psychotic symptoms, and the Veteran specifically denied such 
symptoms at his February 2004 VA mental disorders examination.  
While the May 2003 examiner noted that the Veteran had some 
degree of memory problems, the Veteran's records reflect no 
findings related to a chronic cognitive disorder, and no examiner 
has indicated that the Veteran had no goal-directed speech.  As 
for the most recent evidence of record, February and March 2010 
records noted that the Veteran himself indicated that his 
depression was much improved.  In sum, a review of the clinical 
findings from the evidence of record do not reveal symptoms which 
more closely approximate the criteria for a rating of 70 percent.  

It is clear that the Veteran's depression has impacted his social 
functioning.  The Veteran, however, has been able to maintain a 
marriage of more than 16 years duration, and it appears that he 
has contact with his daughter and stepson.  The Veteran's GAF 
scores (55, February 2004; 30, August 2003; 58, August 2003; 60-
65, October 2002; 65, April 2001; 40, February 2000; 50, January 
2000) have generally tended to be 50 or above, reflective of 
essentially moderate symptoms.  The Board notes that the GAF of 
40 assigned in February 2000 was not for depression but was for a 
pain disorder with psychological factors.  At any rate, the 
Veteran simply does not meet the criteria for a rating in excess 
of 50 percent.  

As such, a rating of 50 percent, but no higher, for depression is 
warranted from May 7, 2003.

Conclusion

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran is 
competent to give evidence about what he observes or experiences 
concerning the disabilities on appeal.  See Layno v. Brown, 6 
Vet. App. 465 (1994).

The Board finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical evidence 
of record, the Veteran's account of his symptomatology is 
consistent with the ratings currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disabilities are not so unusual 
or exceptional in nature as to render his schedular ratings 
inadequate.  The Veteran's disabilities have been evaluated under 
the applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by his 
disabilities.  The evidence does not reflect that any of the 
Veteran's disabilities on appeal, by themselves, have caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU withdrawal issue

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in a signed statement received on February 11, 2010, the 
Veteran withdrew the issue of entitlement to an effective date 
earlier than May 7, 2003 for an award of a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disabilities.  As such, there remains no allegation of 
error of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to an effective 
date earlier than May 7, 2003 for an award of a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disabilities, and that issue is dismissed.


ORDER

A rating in excess of 10 percent for low back strain with disc 
disease prior to May 29, 1987 is denied.

A rating in excess of 20 percent for low back strain with disc 
disease, at any time during the period from May 29, 1987, to 
December 26, 1991, is denied.

A rating in excess of 40 percent for low back strain with disc 
disease from December 26, 1991 is denied.

A separate 10 percent rating for right lower extremity sciatic 
radiculopathy, from September 26, 2003, is granted, subject to 
the applicable law and regulations governing the award of 
monetary benefits.

A separate 10 percent rating for left lower extremity sciatic 
radiculopathy, from September 26, 2003, is granted, subject to 
the applicable law and regulations governing the award of 
monetary benefits.

An initial rating of 30 percent for depression, from August 17, 
1998 to May 6, 2003, is granted, subject to the applicable law 
and regulations governing the award of monetary benefits.

An initial staged rating of 50 percent for depression, from May 
7, 2003, is granted, subject to the applicable law and 
regulations governing the award of monetary benefits.

The appeal as to the issue of entitlement to an effective date 
earlier than May 7, 2003 for an award of TDIU due to service-
connected disabilities is dismissed.


____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


